COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


CRYSTAL WOODWARD
                                                                MEMORANDUM OPINION*
v.     Record No. 0023-05-1                                         PER CURIAM
                                                                    JUNE 14, 2005
CITY OF HAMPTON DEPARTMENT
 OF SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                Wilford Taylor, Jr., Judge

                 (Betsy E. Cornatzer; Law Office of Betsy E. Cornatzer, P.C., on
                 brief), for appellant.

                 (A. Paul Burton, City Attorney; Lesa J. Yeatts, Deputy City
                 Attorney; William G. Broaddus; Tennille J. Checkovich; Dywona L.
                 Vantree-Keller, Guardian ad litem for the minor child;
                 McGuireWoods LLP, on brief), for appellee.


       Crystal Woodward appeals the trial court’s decision terminating her parental rights to her

minor child pursuant to Code § 16.1-283(C)(2). Woodward contends the trial court erred in

finding that clear and convincing evidence proved (1) she did not substantially remedy the

conditions which led to the child’s foster care placement; and (2) reasonable and appropriate

efforts of social, medical, mental health or other rehabilitative agencies were made on behalf of

Woodward by the City of Hampton Department of Social Services. Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is without merit. Accordingly, we

summarily affirm the decision of the trial court. See Rule 5A:27.

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence

proved that Woodward had an extensive history of substance abuse. Prior to the child’s birth,

Woodward was offered services through Project Link, but did not cooperate. After admission to

the hospital for labor, Woodward tested positive for opiates, cocaine, and marijuana. Shortly

after the child’s birth on October 15, 2002, the child tested positive for opiates and cocaine.

Following the child’s birth, Woodward was treated for heroin withdrawal symptoms. The child

first came into foster care six days after birth.

        The goal of the initial foster care plan was for return of the child to Woodward. Under

that plan, Woodward was required to cooperate with the Department toward the goal of

reunification, demonstrate her ability to meet the child’s needs, demonstrate her ability to ensure

the child’s safety needs could be met, demonstrate her ability to understand the child’s

developmental needs, demonstrate her ability to ensure the child received adequate medical and

well-baby check-ups, demonstrate her ability to provide a stable, safe living environment,

demonstrate her ability to obtain and maintain employment for at least six months, maintain

contact with the Department in regards to the child’s welfare, cooperate with the Department in

an attempt to establish paternity, successfully complete a substance abuse treatment program and

follow all recommendations, successfully complete parenting classes, complete and follow all

recommendations of a parenting capacity evaluation, complete and follow all recommendations

of a psychological/psychiatric evaluation, and notify the Department of any address changes.

        On May 13, 2003, another foster care plan, with the same goal of reunification, was

reviewed by the juvenile and domestic relations district court. The juvenile court approved the

plan with a revision of “concurrent goals of return to parent and placement with relatives.” On

October 14, 2003, the juvenile court approved an interim plan with a permanent goal of




                                                    -2-
placement of the child with relatives due to Woodward’s refusal to cooperate with services and

failure to make any progress towards having the child returned to her care.

       Thereafter, the Department determined that the maternal grandparents each had founded

abuse or neglect cases involving their own children. The grandparents also had extensive

substance abuse histories and criminal histories, including multiple felony convictions, some of

which were drug-related. In addition, the maternal grandparents were not willing to assist in

locating Woodward, whose whereabouts had become unknown. At that time, return to parent

was also not a viable goal because of Woodward’s refusal to cooperate with services.

Woodward had failed to maintain contact with or notify the Department of any address changes

and had failed to make any efforts to rectify the situation that brought the child into foster care.

       A new foster care plan was filed with the juvenile court, with the goal of adoption, due to

the child’s placement with relatives no longer being a viable option. On July 13, 2004, at a

second permanency planning hearing, the juvenile court approved the goal of adoption and

termination of Woodward’s parental rights as in the best interests of the child.

       Woodward appealed to the circuit court the order terminating her parental rights. Tanisha

Sanders, a foster care worker, testified that she reviewed with Woodward the initial foster care

plan and Woodward’s responsibilities on December 11, 2002. Sanders testified that Woodward

had visited the child only three times since her placement in foster care, on December 11, 2002,

January 22, 2003, and for three minutes on February 5, 2003. Woodward was not consistent

with visitation or her own treatments and never demonstrated an ability to meet the child’s needs.

Woodward also never demonstrated an ability to ensure that the child’s safety needs were met, to

provide a safe, stable living environment for the child, or to obtain and maintain employment for

six months. In addition, Woodward never completed any substance abuse treatment.




                                                 -3-
        Sanders testified that Woodward was sent home from a drug and alcohol assessment on

February 25, 2003 because she was under the influence. Her appointment was rescheduled, but

she failed to show up. Woodward did not start parenting classes or complete a parenting

capacity evaluation. In fact, the evaluation could not be scheduled because the Department was

not able to locate Woodward after February 2003. Woodward failed to maintain contact with or

notify the Department of address changes and, according to Sanders, Woodward “disappeared,

for lack of a better term.” The Department did not know Woodward’s whereabouts between

February 2003, when Sanders sent Woodward a letter concerning “a capias that was out for her”

until approximately one week before the termination hearing. Sanders acknowledged that

Woodward telephoned her on June 30, 2004, said “she had taken care of her warrant,” and also

said she wanted to see her child. At that time, Sanders advised Woodward that the goal had been

changed to adoption and that a termination hearing had been scheduled. In summary, Sanders

testified that Woodward did not achieve any of the requirements needed to attain the goal of

reunification with her child.

        Woodward, who was incarcerated at the time of the termination hearing, testified that her

child came into foster care because she was on drugs. Woodward admitted that from February

19, 2003 until June 30, 2003, she had no contact with the Department because she was unstable

and on drugs. She also admitted there was an outstanding criminal warrant for her during that

time. Woodward admitted that she had not completed any of the goals for returning her child to

her care. Woodward thought her parents would get her child until she could get herself

“straight.” Woodward asked the circuit court for another chance to satisfy the requirements and

said she “just didn’t realize it was that serious.”

        In his factual findings, the trial judge noted that “placement of the child with the maternal

grandparents would place the child at extreme risk and such a placement would be, at best,

                                                  -4-
inappropriate.” The trial judge found that “Woodward, [who] suffers from extensive substance

abuse problems[, . . . ] had been unable to complete any of the goals set in the service plan for

this child and her whereabouts have been unknown since her last visit with the child in February

2003.” The trial judge also found that “since her birth, [the child] has resided with the same

foster parents who are also the potential adoptive parents. She has thrived in that placement.”

The trial judge granted the petition to terminate Woodward’s parental rights and approved the

plan for adoption.1

       “‘In matters of a child’s welfare, trial courts are vested with broad discretion in making

the decisions necessary to guard and to foster a child’s best interests.’ The trial court’s

judgment, ‘when based on evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.’” Logan, 13 Va. App. at 128, 409 S.E.2d at 463

(citations omitted). Recognizing that “‘[t]he termination of [residual] parental rights is a grave,

drastic and irreversible action,’” Helen W. v. Fairfax County Dep’t of Human Dev., 12 Va. App.
877, 883, 407 S.E.2d 25, 28-29 (1991) (citation omitted), we nevertheless “‘presume[] [the trial

court has] thoroughly weighed all the evidence [and] considered the statutory requirements.’”

Logan, 13 Va. App. at 128, 409 S.E.2d at 463 (citation omitted).

       Code § 16.1-283(C)(2) provides in pertinent part that a court may terminate the residual

parental rights of a parent of a child in foster care upon clear and convincing evidence that it is in

the best interest of the child and

               [t]he parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed twelve
               months from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health

       1
         John Ezzell, identified as the child’s father, is incarcerated and voluntarily relinquished
his parental rights, without objection from any parties.

                                                -5-
               or other rehabilitative agencies to such end. Proof that the parent
               or parents, without good cause, have failed or been unable to make
               substantial progress towards elimination of the conditions which
               led to or required continuation of the child’s foster care placement
               in accordance with their obligations under and within the time
               limits or goals set forth in a foster care plan filed with the court or
               any other plan jointly designed and agreed to by the parent or
               parents and a public or private social, medical, mental health or
               other rehabilitative agency shall constitute prima facie evidence of
               this condition. The court shall take into consideration the prior
               efforts of such agencies to rehabilitate the parent or parents prior to
               the placement of the child in foster care.

       In this case, clear and convincing, and essentially undisputed, evidence proved that

Woodward, without good cause, failed or has been unable to make any substantial progress

towards elimination of the conditions that led to the placement of her child into foster care. In

addition, clear and convincing evidence proved the Department offered ample services to

Woodward to assist her in reaching the goal of reunification with her child, but she did not take

advantage of those services. The child had been in foster care for approximately twenty-six

months when the circuit court held the termination hearing. “[I]t is clearly not in the best

interests of a child to spend a lengthy period of time waiting to find out when, or even if, a parent

will be capable of resuming his [or her] responsibilities.” Kaywood v. Halifax County Dep’t of

Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

       This record supports the trial court’s finding that clear and convincing evidence satisfied

the statutory requirements of Code § 16.1-283(C)(2) and established that termination of

Woodward’s parental rights was in the child’s best interests. Accordingly, the decision was not

plainly wrong or without evidence to support it, and therefore, we summarily affirm its decision.

See Rule 5A:27.

                                                                                          Affirmed.




                                                -6-